Title: To Benjamin Franklin from Frédéric-Samuel Ostervald & Abraham Bosset Deluze, 23 April 1780
From: Frédéric-Samuel Ostervald; Abraham Bosset Deluze
To: Franklin, Benjamin


Monsieur,
Paris le 23e. avril 1780.
Nous nous proposions de rendre encore une fois nos devoirs à Votre Excellence, mais la crainte de la détourner de ses importantes occupations, nous fait préférer cette voye pour La Supplier de daigner nous apprendre, Si l’offre que nous avons eu l’honneur de luy faire de nos très humbles Services pour quelque entreprise Typographique pourroit lui paroitre mériter quelque attention & nous procurer l’avantage de lui marquer notre Sincere dévouement. Comme nous ne devons plus passer que le reste de la Semaine dans cette capitale, nous desirerions de recevoir dans cet intervalle les ordres de Votre Excellence, au cas qu’il lui plut de nous en favoriser. Nous irions avec empressement les prendre nous mêmes, Si elle le jugeoit à propos.
Nous avons l’honneur d’être avec un profond respect, Monsieur De Votre Excellence Les très humbles & très obéissants Serviteurs
Ostervald & Bosset DeluzeRue Croix des petits champs Hôtel de Bretagne: